                    Case 13-21911        Doc 299      Filed 08/10/20       Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     Greenbelt Division


In re:
         Gladstone A Dainty                              Chapter 11
                                                         Case No. 13-21911-TJC
     Debtor
_______________________________________


                                     NOTICE OF APPEARANCE

          Please take notice that Orlans PC has been retained as Attorney for Creditor, HSBC Bank USA,

National Association as Trustee for the Holders of the Ellington Loan Acquisition Trust 2007-2,

Mortgage Pass-Through Certificates, Series 2007-2, in the entitled action. You are requested to serve a

copy of each notice of any proceeding, hearing and/or report in this matter, including, but not limited to

notices required by pursuant to Bankruptcy Rules 9010(b) and 2002 and the Local Rules of Bankruptcy

Procedure, upon the undersigned at the address indicated below.



Date: 8/10/2020

                                                  Respectfully submitted,

                                                      /s/ Paul J. Moran
                                                  John E. Tarburton, Bar #26398
                                                  Paul J. Moran, Bar #19595
                                                  Elizabeth M. Abood-Carroll, Bar #20631
                                                  Orlans PC
                                                  PO Box 2548
                                                  Leesburg, VA 20177
                                                  (703) 777-7101
                                                  Attorneys for HSBC Bank USA, National
                                                  Association as Trustee for the Holders of the
                                                  Ellington Loan Acquisition Trust 2007-2,
                                                  Mortgage Pass-Through Certificates, Series 2007-
                                                  2
                                                  jtarburton@orlans.com
                                                  pmoran@orlans.com
                                                  eabood-carroll@orlans.com
                 Case 13-21911        Doc 299      Filed 08/10/20    Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned states that on August 10, 2020, copies of the foregoing Notice of
Appearance were filed with the Clerk of the Court using the ECF system, which will send
notification of such filing to the following:

L. Jeanette Rice
6305 Ivy Lane, Suite 600
Greenbelt, MD (301) 344-6220
Jeanette.Rice@usdoj.gov
Assistant U.S. Trustee

Daniel M. Press
Chung & Press, P.C.
6718 Whittier Ave., Suite 200
McLean, VA 22101
dpress@chung-press.com
Debtor’s Attorney

Brett Weiss
The Weiss Law Group, LLC
6404 Ivy Land, Suite 650
Greenbelt, MD 20770
brett@bankruptcylawmaryland.com

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies
of the foregoing Notice of Appearance to the following non-ECF participants:

Gladstone A Dainty
17551 Eleanor Ln
Upper Marlboro, MD 20774
Debtor

                                                        /s/ Paul J. Moran
                                                John E. Tarburton, Esquire
                                                Paul J. Moran, Esquire
                                                Elizabeth M. Abood-Carroll, Esquire
